DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 3-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is directed to a method of making a porous sintered body. However, the claim does not include a sintering step for forming the sintered body. Therefore the claim is unclear since it is not clear 
Claims 3-11 are likewise rejected due to their dependence from claim 1.
	The Examiner notes that this rejection could be overcome by incorporating the subject matter of dependent claim 2 into claim 1.
	
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035).

	With regard to claims 1, 2 and 6, Gee et al. discloses a method of making a porous sintered body by particle injection molding a liquid injection composition into a shaped mold cavity comprising flowing the liquid injection composition into the shaped mold cavity (see col. 7, lines 13-46), wherein the liquid injection composition comprises at least one polymeric binder (e.g. polypropylene, see col. 7, lines 13-31), and from about 20 to 70 percent by volume of the inorganic particles based on total volume of the 0C, see col. 11, lines 51-64), and sintering the porous non-sintered body to from a porous sintered membrane (at a full sintering temperature of e.g. 1550 0C, see col. 11, line 41 to col. 12, line 13) at the abstract, col. 6, line 45 to col. 7, line 46, and col. 11, line 41 to col. 12, line 54.
	The prior art range for the percent by volume of the solid inorganic particles overlaps the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 5 and 14, Gee et al. discloses the porous sintered membrane having a porosity of 51 to 70 percent at col. 16, lines 1-10, col. 17, lines 8-18, and col. 18, lines 45-52. While these porosities are not specifically associated with the injected molded embodiments, one of ordinary skill in the art would have recognized that the disclosed range of porosities could be applied to the injection molded embodiments to provide membranes having a desired porosity.
	The prior art range of 51 to 70 percent is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

7.	Claims 4, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Love et al. (US 2006/0273005 A1) and Burgess et al. (US 2009/0165651 A1).
	
	With regard to claims 4, 15 and 16, Gee et al. does not mention the relative apparent density of the particles or the particles being dendritic.

	Burgess et al. discloses using fibrous particles having an apparent density of 10-40% to provide a high porosity at paragraph [0027]-[0029].
	It would have been obvious to one of ordinary skill in the art to incorporate dendritic or fibrous particles having an apparent density of 10-40% as suggested by Love et al. and Burgess et al. into the method of Gee et al. to increase the points of contact between adjacent particles and/or to provide a relatively high porosity, as suggested by Love et al. at paragraph [0015] and Burgess et al. at paragraphs [0027]-[0029].
	The prior art range of 10-40% is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 12, Gee et al. discloses a liquid injection molding composition comprising from 30-80 percent by volume polymeric binder (see col. 6, lines 45-56), and from 20-70 percent by volume of solid inorganic particles (see col. 12, lines 34-54) at the abstract, col. 6, line 45 to col. 7, line 46, and col. 11, line 41 to col. 12, line 54.
	Gee et al. does not mention the relative apparent density of the particles.
	Love et al. discloses using dendritic particles, which have a relatively low apparent density, to produce a porous sintered body to increase the points of contact between adjacent particles at paragraph [0015].
	Burgess et al. discloses using particles having an apparent density of 10-40% to provide a high porosity at paragraph [0027]-[0029].
	It would have been obvious to one of ordinary skill in the art to incorporate dendritic particles having an apparent density of 10-40% as suggested by Love et al. and Burgess et al. into the composition 
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Love et al. (US 2006/0273005 A1) and Burgess et al. (US 2009/0165651 A1), as evidenced by Kobayashi et al. (US 4,104,077).
	Gee et al. discloses the solid inorganic particles being alumina at col. 6, lines 10-30.
	Kobayashi et al. provides extrinsic evidence that alumina has a density of 3.97 g/cm3 at Tables 5 and 6 and col. 10, lines 45-68.
	Taking the 10-40% apparent density taught by Burgess et al. yields an apparent density of 0.4-1.6 g/cm3.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Grohowski et al. (US 2006/0002810 A1) and Soyama et al. (US 2009/0320428 A1).
	Gee et al. discloses the binder being removed by heating at a temperature of no more than 600 0C at col. 11, lines 51-65, but does not teach the recited two-part binder system.
	Grohowski et al. teaches it being known in the art to use a two-part binder system wherein the first binder can be removed by solvent extraction at paragraph [0082].
	Soyama et al. disclosing using hot water to extract an organic binder from a molded body at paragraph [0020].
	It would have been obvious to one of ordinary skill in the art to incorporate the two-part binder system and hot water extraction of Grohowski et al. and Soyama et al. into the method of Gee et al. since 
	The hot water taught by Soyama et al. is seen as having a temperature overlapping the claimed range since one of ordinary skill in the art would expect hot water to have a temperature within the recited range. Also, hot water having a temperature within the recited range could be selected as a matter of convince since hot water having such a temperature can be readily produced relatively inexpensively.

10.	Claims 10, 11, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Masawaki (US 2003/0022954 A1.
	Gee et al. discloses the porous sintered body having a variety of shapes at col. 5, lines 29-44 but does not mention a three-dimensional body.
	Masawaki et al. discloses forming a three-dimensional body having a circular (tubular) or non-circular (box-shaped, having two-opposed separated major surface) cross-section by injection molding at paragraph [0045].
	It would have been obvious to one of ordinary skill in the art to incorporate the tubular or box-shaped geometry of Masawaki into the porous sintered body of Gee et al. to provide a body having increased surface area per unit volume compared to flat body taught by Gee et al., as is well known in the art.
	
11.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Masawaki (US 2003/0022954 A1, and further in view of Chung et al. (US 5,250,094).
	Gee et al. and Masawaki et al. do not disclose a pleated pattern or surface structure.
	Chung et al. discloses provided a pleated surface structure including ridges and channels to provide increased surface area at Figs. 1-3 and col. 7, lines 57-68.
.

12.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 5,177,035) in view of Suzuki et al.
	Gee et al. does not mention an injection molding mark.
	Suzuki et al. teaches injection molded bodies having gate marks (30a) at Fig. 1C and paragraph [0036].
	It would have been obvious to one of ordinary skill in the art to incorporate the gate marks of Suzuki et al. into the body of Gee et al. since such are typically formed during injection molding, as taught by Suzuki et al. at paragraph [0036]. 

13.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1).
	Love et al. discloses a method of making a porous sintered body by particle injection molding a liquid injection composition into a shaped mold cavity comprising flowing the liquid injection composition into the shaped mold cavity (see paragraph [0028]), wherein the liquid injection composition comprises at least one polymeric binder (see paragraph [0020]), and from about 30-50 percent by volume of the inorganic particles based on total volume of the liquid injection composition, and causing the polymeric binder to solidify within the shaped mold cavity to form a solidified injection composition comprising solid binder surrounding the solid inorganic particles (by removing the liquid medium, see paragraphs [0037]-[0041]), removing the solidified injection composition from the mold cavity, removing the solid binder from the solidified injection composition to from a porous non-sintered body (heating up to about 450 0C, see paragraph [0037]), and sintering the porous non-sintered body to from a porous 0C, see paragraph [0041]) at the abstract and paragraphs [0018], [0020], [0028] and [0037]-[0041].
The prior art range for the percent by volume of the solid inorganic particles overlaps the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stobbe et al. (US 5,195,319).
	Stobbe et al. discloses an injection molded (see col. 5, lines 25-57) porous sintered (see col. 9, lines 17-36) body comprising sintered particles and having a porosity in the range of 30-90% or 40-75 % (see col. 4, lines 46-59) at the abstract, col. 4, lines 46-59, col. 5, lines 25-57, and col. 9, lines 17-36.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 10, 2022